Supreme Court




         In the Matter of Peter Leach.                                       No. 2019-21-M.P.


                                               ORDER

         On March 7, 2019, this Court’s Chief Disciplinary Counsel filed a Petition for Immediate

Interim Suspension and for Appointment of a Special Master, which avers that the respondent, Peter

Leach, a member of the Rhode Island Bar, has engaged in serious professional misconduct. The

respondent was provided notice that the Petition would be heard by this Court on March 14, 2019.

         We considered the Petition at our conference on March 14, 2019. The respondent failed to

appear and show cause why the Petition should not be granted. Having heard the representations of

disciplinary counsel, we deem that the Petition should be granted.

         Accordingly, it is ordered, adjudged, and decreed that the respondent, Peter Leach, is hereby

suspended from the practice of law in this state, effective immediately and until further order of this

Court.

         It is further ordered that David D. Curtin, Chief Disciplinary Counsel, be appointed as Special

Master to take possession of and inventory the respondent’s client files and accounts, and take

whatever steps necessary to protect the clients’ interests; including, but not limited to, returning the

files to the clients or new counsel of the clients’ choice. The Special Master is further authorized to

have access to respondent’s office and files in order to carry out these duties.

         Entered as an Order of this Court this 15th Day of March, 2019.


                                                      By Order,


                                                      _______________/s/_________________
                                                                   Clerk
STATE OF RHODE ISLAND AND                                  PROVIDENCE PLANTATIONS



                        SUPREME COURT – CLERK’S OFFICE

                                 ORDER COVER SHEET

Title of Case                        In the Matter of Peter Leach.
                                     No. 2019-21-M.P.
Case Number
                                     March 15, 2019
Date Order Filed
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
                                     N/A
Source of Appeal
                                     N/A
Judicial Officer From Lower Court
                                     For Petitioner:

                                     David D. Curtin, Esq.
Attorney(s) on Appeal
                                     Chief Disciplinary Counsel
                                     For Respondent:

                                     Peter Leach, Pro Se




SU-CMS-02B (revised November 2016)